64 F.3d 663
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lee R. SUTTON, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 94-6462.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1995.

Before:  RYAN, BATCHELDER and MOORE, Circuit Judges.

ORDER

1
Lee R. Sutton appeals a district court order affirming the Secretary's denial of his application for social security disability benefits.  The parties have waived oral argument and this panel unanimously agrees that oral argument is not needed.  Fed. R. App.  P. 34(a).


2
Sutton filed an application with the Secretary seeking social security disability benefits, alleging that he suffered from neck and back pain.  Following a hearing, the Administrative Law Judge (ALJ) determined that Sutton was not disabled because he had the residual functional capacity to perform work occurring in the regional and national economy.  Upon review, the Appeals Council affirmed the ALJ's determination.  Sutton then filed a complaint seeking judicial review of the Secretary's decision.  Over Sutton's objections, the district court adopted the magistrate judge's report and recommendation, concluded that substantial evidence existed to support the Secretary's decision and granted summary judgment for the defendant.  Sutton has filed a timely appeal.


3
Upon review, we determine that substantial evidence exists to support the Secretary's decision.  Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir. 1989) (per curiam).  Based on the evidence in the record as a whole, the ALJ properly disregarded the disability finding of Sutton's treating doctor in determining that Sutton was capable of performing sedentary work.  Substantial evidence also supports the ALJ's conclusion that Sutton does not suffer from disabling pain.  See Duncan v. Secretary of Health and Human Servs., 801 F.2d 847, 853 (6th Cir. 1986).  Sutton's argument that the ALJ made an improper vocational assessment is waived on appeal because he did not raise this issue in his objections to the magistrate judge's report.  Howard v. Secretary of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).


4
Accordingly, we affirm the district court's judgment.